Citation Nr: 1744270	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  07-31 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disability manifested by shortness of breath, diagnosed as small airway disease, and claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability of the right upper extremity, including the right hand, wrist, forearm, and elbow.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from December 1976 to May 1981 and with the Army from January 1982 to January 1998.  He is a recipient of the Combat Infantryman Badge and Southwest Asia Service Medal with three bronze service stars, among other awards and decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for loss of breath and right hand/wrist cubital and carpal tunnel syndrome.

In September 2010, the Veteran testified at a videoconference hearing before one of the undersigned Veteran's Law Judges.  A transcript of the hearing is associated with the claims file.

In December 2010, the Board remanded the case for additional development and in a November 2012 decision, the Board denied the claim for service connection for a respiratory disability and remanded the claim for service connection for right wrist/elbow disabilities.  The Veteran appealed the Board's denial of service connection for a respiratory disability to the Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating and remanding the portion of the November 2012 Board decision that denied service connection for a respiratory disability.  Both claims returned to the Board and in January 2014, the Board remanded both claims for additional development, including new VA examinations and opinions.  In August 2014, the Board remanded the case so that the Veteran could be afforded a videoconference hearing.  

In September 2015, the Veteran testified at a videoconference hearing before another undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  VA regulations require that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  Additionally, a veteran is entitled to have an opportunity for a hearing before all the VLJs who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  To that end, the Veteran was notified in April 2016 that he could testify before a third VLJ, who would then be assigned to the three-member panel.  However, no response to this letter was received and the Board proceeded with the case in the May 2016 Board decision.

In May 2016, the Board again remanded the case for additional development, including obtaining VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In a January 2017 rating decision, the RO extended special monthly compensation to November 1, 2017, granted basic eligibility for Dependents' Educational Assistance from January 18, 2016, and granted a total disability rating for total left hip replacement until November 1, 2017, and at 30 percent thereafter.  The Board notes that if the Veteran wishes to file a notice of disagreement, he has until January 2018 to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a disability of the right upper extremity, including the right hand, wrist, forearm, and elbow is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's respiratory disability, manifested by shortness of breath and diagnosed as small airway disease, has been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, manifested by shortness of breath and diagnosed as small airway disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1137, 5103A (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for entitlement to service connection for a respiratory disability manifested by shortness of breath and diagnosed as small airway disease.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016). 

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2). 

In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability. 

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id. at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2016). 

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for a respiratory disability, manifested as shortness of breath, and diagnosed as small airway disease, to include as due to an undiagnosed illness.  Specifically, the Veteran states that during Operation Desert Storm, he inhaled black smoke, which damaged his lungs.  He states that upon his return, he could barely climb a flight of stairs and experienced several lung disabilities, including pneumonia and embolisms.  See September 2015 hearing testimony. 

The Veteran's November 1981 entrance examination reflects that the Veteran's lungs and chest were normal on objective examination, and the Veteran denied asthma and shortness of breath.  An August 1994 clinical evaluation reflects that the Veteran reported loss of breath for approximately one year.  On the Veteran's October 1997 separation examination, the Veteran denied asthma but reported shortness of breath, notably while on stairs.  The examiner noted that the Veteran reported it was harder to climb stairs than it was previously, but upon objective examination, the Veteran's lungs and chest were found normal.  The Veteran's service treatment records are otherwise silent with regards to complaints of or treatment for shortness of breath. 

Post-service treatment records reflect that the Veteran was treated for bronchitis, pleural effusions, pulmonary embolism and pneumonia.  See August 2004 and December 2006 private treatment records. 

The Veteran was afforded a VA examination in March 2008.  The Veteran reported that he felt shortness of breath on exertion after walking about 50 to 100 yards and that he received treatment for pneumonia and a pulmonary embolism in December 2006.  The Veteran denied a history of cough, hemoptysis, fever, dyspnea, or sputum, but reported a history of night sweats.  The examiner indicated that the general medical examination was normal and found no abnormality of the cardiopulmonary system.  However, no pulmonary function tests (PFT) were performed.  

A March 2010 VA examination report reflects that the Veteran reported having failed a physical training test his last year in service due to fatigue and shortness of breath.  The Veteran further reported a history of dyspnea since having pneumonia the year before and that he had not recovered. 

In August 2010, the Veteran submitted a statement from a fellow veteran who remembered the Veteran having trouble with physical training while in service due to pain and his inability to breath.  See August 18, 2010 statement of J.C. 

A March 2011 VA examination report with addendum opinion in December 2011 reflects that the Veteran reported increasing shortness of breath since the 1990s, notably with stair climbing, but that he had not required any respiratory treatments.  PFT testing associated with the examination was compatible with small airway disease.  The examiner opined that the Veteran's respiratory disability was less likely than not incurred in or caused by environmental hazards in the Gulf War, but more likely due to the Veteran's previous history of tobacco smoking. 

In November 2012, the Board denied the claim for a respiratory disability, noting that the Veteran had provided a history of having smoked approximately a pack a day for four years, ending in 1980, and of having maintained a smokeless tobacco habit for many years after that.  The Board found that although the Veteran's respiratory symptoms were initially manifested during active service, and despite his Southwest Asia service, an informed medical opinion attributed his condition to a known diagnosis and to use of tobacco, rather than to environmental exposures during the course of duty in Southwest Asia.  Therefore, service connection was prohibited by law. 

In January 2013, the Veteran provided a statement clarifying that he began smoking in high school and quit by age 21.  The Veteran stated that at age 30, and prior to Desert storm, he achieved a maximum score on his fitness test and that it was not until after Desert Storm that he began to have a breathing problem and failing his fitness tests. 

In June 2013, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision, finding that the VA examiner's opinion attributing the Veteran's small airway disease to smoking rather than environmental exposure was not supported by any rationale, and therefore inadequate. 

The case returned to the Board and in January 2014, the Board remanded the claim for a new VA opinion.  

The Veteran was afforded a VA examination in October 2016.  The examiner noted that the Veteran reported gradual onset of dyspnea that worsened with exertion and that he had difficulty passing physical training runs.  Chest x-rays associated with the VA examination were negative and the examiner found that the PFTs were not valid for rating purposes, as the results were not reproducible and/or repeatable due to suboptimal effort.  The examiner concluded that the PFTs were to be considered normal.  The examiner opined that the Veteran's claimed respiratory disability was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner noted the normal chest-x-ray, PFTs, and examination, that the Veteran did not take any respiratory medication, and that he had never been diagnosed with a specific respiratory condition.  Without a diagnosis, the examiner found the question of service connection moot. 

In December 2016, an addendum VA opinion was rendered based on a review of all the evidence.  The examiner found that the Veteran's respiratory disability was at least as likely as not incurred in or caused by the claimed in-service injury or event.  The examiner found that after a review of the medical records and medical literature, that the dyspnea on exertion as expressed by the Veteran to the October 2016 examiner was at least as likely as not due to the small airway disease that was diagnosed in the December 2011 VA examination.  The December 2016 examiner found that the December 2011 examiner erroneously attributed the Veteran's small airway disease to a remote history of smoking and smokeless tobacco use, without explaining the increasing symptoms or the inconsistency of smoking with a small airway disease diagnosis.  The December 2016 examiner noted that National Academy of Sciences and Institute of Medicine studies have concluded that reduced pulmonary function is suggestive, but not conclusive, of exposure to environmental hazards due to service in Southwest Asia.  In light of the Veteran's continuous symptoms of shortness of breath and diagnosis of small airway disease by a Board-certified VHA pulmonologist, the examiner concluded that it was at least as likely as not that the Veteran's shortness of breath on exertion was secondary to the small airway disease that was present but not previously attributed and related to exposure to environmental hazards due to service in Southwest Asia.   

The medical evidence of record reflects that the Veteran reported experiencing shortness of breath while in service and that he has a current diagnosis of small airway disease.  

The Board finds the October 2016 VA examiner's opinion is inadequate, as it did does not appear that the examiner considered that the Veteran had a diagnosed respiratory condition.  

The Board finds the December 2016 VA examiner's opinion is persuasive as the opinion is informed by a thorough review of the Veteran's service treatment records, post-service medical records, and relevant medical literature. The examiner's opinion reflects clear and unequivocal conclusions regarding the relationships between the Veteran's shortness of breath, diagnosis of small airway disease, and environmental exposures while on active duty in Southwest Asia. The reasoning adequately shows that the examiner's opinions are supported by the relevant and material evidence and a review of the medical literature.  Thus, the examiner's opinion is based upon sound reasoning and the Board gives it greater probative value in the matter of whether the Veteran's shortness of breath is related to service.

Based upon the medical evidence of record, the Veteran's lay assertions as to when he began experiencing shortness of breath, and the positive December 2016 VA report and medical opinion, the Board finds that service connection is warranted for the Veteran's respiratory disability, claimed as shortness of breath, and diagnosed as small airway disease. 


ORDER

Entitlement to service connection for a respiratory disability manifested by shortness of breath and diagnosed as small airway disease is granted.


REMAND

The Veteran contends that service connection is warranted for a right upper extremity disability, including the right hand, wrist, forearm, and elbow.  Specifically, the Veteran states that he began having tingling feelings in his right arm in service and that he was diagnosed with carpel tunnel.  He states that he declined surgery but received a plaster cast to wear at night during service and that the problems with his right arm have continued ever since service.  See September 2010 hearing testimony.  

The Veteran was afforded a VA examination in October 2016.  The examiner noted that the Veteran reported having pain in both wrists and reduced strength beginning about 1991 and that he wore splints at night.  The examiner noted diagnoses of right carpal tunnel and ulnar nerve impingement, with intermittent pain, moderate paresthesias/dysesthesias and moderate numbness.  The examiner noted no diagnosis of the hand.  After reviewing the claims file and the evidence referenced on the previous Board remand, the examiner opined that the Veteran's right upper extremity disability was less likely than not incurred in or caused by service.  The examiner found that the Veteran's claims file lacked objective medical evidence to confirm diagnosis or treatment for right wrist carpal tunnel or right ulnar nerve impingement during military service and that a right upper extremity nerve condition was not documented until several years post-service, including the Veteran's diagnosis of right ulnar nerve impingement during the VA examination.  Furthermore, the examiner opined that the Veteran's right upper extremity disability was less likely than not proximately due to or the result of the Veteran's service-connected cervical disability.  The examiner found that the Veteran's carpel tunnel syndrome was anatomically related to the wrist and not affected by the cervical spine and that the ulnar nerve impingement was anatomically related to the elbow and also not affected by the cervical spine.  

The Board finds that the October 2016 VA examiner's opinion is inadequate.  The examiner found that the Veteran's hands and fingers were normal, failing to note the Veteran's documented diagnosis of Dupuytren's contracture of the right hand.  The examiner also did not provide an opinion as to the nature and etiology of the Veteran's Dupuytren's contracture nor did the examiner opine as to whether the Veteran's right upper extremity disability was aggravated by a service-connected disability, including his service-connected cervical spine disability.

Therefore, the Board finds that a remand is warranted in order to obtain an opinion that addresses the Veteran's contentions and complies with the Board's prior remand directives.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran's claims file to a new examiner who is qualified to give an opinion on the Veteran's upper right extremity disability, including the right hand, wrist, forearm, and elbow, so a new opinion may be provided.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is not needed unless so determined by the examiner. 

Please review the Veteran's reported history carefully.  Please also note that the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service. 

(a)  The examiner must opine as to whether it is at least as likely as not that any currently diagnosed right upper extremity disability, including the right hand, wrist, forearm, and elbow, was incurred during active military service, manifested within one year of discharge, or is otherwise related to any injury or event during service.

Although a complete, independent review of the claims file is required, the examiner's attention is drawn to the following: a November 1993 service treatment entry reporting follow-up treatment for right elbow, shoulder, and neck symptoms associated with parachuting injuries, with shooting pain in his right elbow; an August 1994 Report of Medical History where in the Veteran affirmatively reports a history of a painful or "trick" shoulder or elbow; an occupational therapy report indicating that the Veteran's occupational duties in the Air Force included continuous manual dexterity operations, grasping, and lifting; the Veteran's lay statements and buddy statement regarding the type of manual duties the Veteran performed during service; a February 1997 Report of Medical History, wherein the Veteran reports a history of arthritis, including arthritis in his hands, and a painful or "trick" shoulder or elbow; the Veteran's diagnosis of Dupuytren's contracture in his right hand; and a letter from the Veteran's physician, Dr. A., dated August 12, 2010.

(b)  If it is determined that the Veteran's right upper extremity disability did not begin during service or is not otherwise related to any incident of active service, then the examiner must opine as to whether it is at least as likely as not that any currently diagnosed right upper extremity disability, including the right hand, wrist, forearm, and elbow, is caused or aggravated (i.e., worsened beyond the natural progression of the disability) by a service-connected disability, to include the Veteran's service-connected cervical spine disability.  If the examiner finds that the right upper extremity disability is aggravated by a service-connected disability, then he or she should quantify the degree of aggravation, if possible.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
                   K. Parakkal	Milo H. Hawley
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
Keith W.  Allen
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


